Young, J. dissented: I dissent from the opinion of the majority of the Court, and will, in a few words, state the reasons for that dissent. This was a bill for a divorce on the ground of misconduct in the wife; the decree was complete in the Court below, before the death of the complainant; the application for alimony on the part of the respondent, was afterwards suffered to abate on her own motion, and the suit was at an end. There was nothing decreed in the Circuit Court, hut simply the divorce of the parties from the banns of matrimony. This was a matter purely personal to the complainant and respondent, and where no right survives to the representatives of the deceased complainant in respect to' the subject matter of the decree. I have not been able to find an adjudged case, where a writ of error has been allowed in a case like this. A writ of error is regarded as of the nature of the commencement of a new suit, and not like an appeal, the continuance of the suit already commenced and prosecuted to judgment in the Court below. The sole question to be litigated here, relates exclusively to the correctness, or otherwise, of the decree granting the divorce; although the rights of others not parties to the original suit may be seriously affected, injuriously or beneficially, according to the decision of this Court upon the writ of error. Ought the respondent, therefore, to he permitted to reverse this decree after the death of the complainant, by prosecuting a writ of error to this Court, under the circumstances? I think not. Motion allowed.